163 S.W.3d 37 (2005)
Kevin Robert O'CONNELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64019.
Missouri Court of Appeals, Western District.
May 24, 2005.
Mark A. Grothoff, Columbia, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
*38 Before BRECKENRIDGE, P.J., LOWENSTEIN and HARDWICK, JJ.

ORDER
PER CURIAM.
Kevin O'Connell appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. Upon review of the briefs and the record, we find no error and affirm the motion court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value. AFFIRMED. Rule 84.16(b).